         Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION
 FIRST BAY STATE GROUP, INC., a
 Massachusetts Corporation d/b/a ROSA’S
 FAMILY MARKET, and
 JAMAL UDDIN, an Individual,
                                                   CASE NO.
                    Plaintiffs,

         v.
                                                   COMPLAINT
 UNITED STATES OF AMERICA,

                    Defendant.




       The Plaintiffs, FIRST BAY STATE GROUP, INC., a Massachusetts Corporation d/b/a

ROSA’S FAMILY MARKET, and JAMAL UDDIN, an Individual, by and through their

undersigned counsel and hereby file this Complaint against the UNITED STATES OF AMERICA

upon the grounds set forth herein, and in support thereof, states as follows:


       FACTUAL BACKGROUND

        1.      The Plaintiffs owned and operated a small retail store in Dorchester,

Massachusetts, named FIRST BAY STATE GROUP, INC., a Massachusetts Corporation, d/b/a

ROSA’S FAMILY MARKET (hereinafter “Rosa’s Family Market”).                      The store, was a

neighborhood staple, and functioned as a small grocery store for local residents.

        2.      Located in Massachusetts’ 7th Congressional District, Rosa’s Family Market

serves a community where approximately 18% of households receive Supplemental Nutrition

Assistance Program (“SNAP”) benefits. Of those participant households, approximately 40.30%

have one or more people 60 years and over; 48.00% have disabled individuals; and 37.20% have


                                            Page 1 of 11
               Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 2 of 11




    children under eighteen years of age. The vast majority of this population are participants in the

    Supplemental Nutrition Assistance Program1 (also referred to as SNAP), formerly known as Food

    Stamps, which is overseen by the Food & Nutrition Service (“FNS”) of the United States

    Department of Agriculture (“USDA”).

           3.      Accordingly, Rosa’s Family Market accepted EBT payments and participated in

    the SNAP program in order to better serve its customer base.

          4.       Since the store began accepting food stamps/EBT Rosa’s Family Market has never

once received a warning letter, disciplinary action, or any other correspondence from the United

States Department of Agriculture which would indicate that the store was somehow improperly

accepting benefits or otherwise operating the program incorrectly.

           5.      Nevertheless, on February 8, 2018, the USDA, through the FNS, sent the Plaintiffs

    a Charge Letter pursuant to 7 C.F.R. §278.6, alleging a series of violations on the part of the

    Plaintiffs in their acceptance of SNAP benefits from participants. The transactions listed by the

    Defendant in the Charge Letter occurred between July 2017 and December 2017.

           6.      The Plaintiffs denied and defended against the Charge Letter, but on May 4, 2020,

    they were permanently disqualified from SNAP.

           7.      As a result, the store lost a considerable portion of its gross revenue (including

    revenue derived from SNAP) and a substantial portion of its clientele.

           8.      Accordingly, the Plaintiffs filed an Administrative Review as permitted by 7 C.F.R.

    §279, and presented arguments and evidence in support of their position. The Plaintiffs took issue

    not only with the disqualification process and the inaccuracy of the evidence against them, but



1
 See USDA Publication of August 2019, Profile of SNAP Households in 2017: Massachusetts
Congressional District 7.

                                               Page 2 of 11
            Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 3 of 11




also with the comparative lack of direct evidence that any violations of SNAP retailer policies

had occurred.

       9.       The Administrative Review Branch of the FNS responded to the Plaintiffs’ appeal

in a letter and opinion entitled Final Agency Decision, dated November 18, 2020, which was

received on November 19, 2020, and attached hereto as Exhibit “A”.                   The Plaintiffs’

administrative appeal was denied.

       10.      This Judicial Appeal has been filed, timely, to seek the reversal of the USDA’s

current decision to permanently disqualify the Plaintiffs from participating as a SNAP retailer.

JURISDICTION AND VENUE

       11.      The Plaintiffs bring this action based upon their disqualification from eligibility to

participate in the Supplemental Nutrition Assistance Program, as codified by Congress in 7 U.S.C.

§§ 2011 – 2036(c).

       12.      This Court has subject matter jurisdiction over the matters raised by the Plaintiffs

in this case pursuant to 7 U.S.C. §2023(17), and 7 C.F.R. §279.7. Furthermore, 28 U.S.C. §1331

gives this Court original jurisdiction over civil actions arising under the laws of the United States,

for which the aforementioned statute and regulation qualify.

       13.      Venue is appropriate in this District pursuant to 7 C.F.R.§279.7(a), 7 U.S.C.

§2023(13) and 28 U.S.C. §1391(b) as Plaintiffs’ business was owned and operated in Dorchester,

Norfolk County, Massachusetts, and because the facts giving rise the circumstances herein

occurred in the District of Massachusetts.

PARTIES

       14.      The Plaintiff, FIRST BAY STATE GROUP, INC., a Massachusetts Corporation

d/b/a ROSA’S FAMILY MARKET, operated at 696 Blue Hill Avenue, Dorchester, MA 02121-

                                             Page 3 of 11
          Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 4 of 11




3209. Rosa’s Family Market is referred to herein as “Rosa’s Family Market” and referred to herein

collectively with the other Plaintiffs as “Plaintiffs”.

        15.     The Plaintiff, JAMAL UDDIN, an individual, is a natural person, and a resident of

Dorchester, Massachusetts, and is the registered owner of Rosa’s Family Market, and is referred

to herein collectively with the other Plaintiffs as “Plaintiffs”.

        16.     The Defendant, the UNITED STATES OF AMERICA, acting through its agency,

the United States Department of Agriculture (hereinafter referred to as the “USDA” or

“Department”), and its subservice, the Food and Nutrition Service. The Defendant may be referred

to herein as “the Government” or “the Department”.

GENERAL ALLEGATIONS

        17.     SNAP is a government program operated pursuant to Title 7 United States Code,

Chapter 51, and codified more specifically as 7 U.S.C. §§2011-2036(c).

        18.     The general purpose of SNAP is to provide food benefits (formerly “food stamps”)

to program participants who meet certain financial need requirements. SNAP participants are

awarded benefits (money) issued on a state-by-state basis in varying amounts based upon the needs

of their household. These benefits are transmitted to, and utilized by the participant, through an

Electronic Benefits Transfer (EBT) card, which conceptually functions similar to a debit card.

        19.     The benefits are to be used by the participant only for the purchase of food and

other eligible items sold by approved SNAP retailer, such as Rosa’s Family Market.

        20.     In turn, SNAP retailers are governed by the Defendant through 7 C.F.R. §278.6

which in pertinent part permits the disqualification or suspension of retailers who violate SNAP

regulations.

        21.     Significantly, SNAP violations on the part of retailers typically occur in two areas:


                                              Page 4 of 11
          Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 5 of 11




(1) the sale of ineligible items to SNAP participants (using their EBT benefits), and (2) trafficking

in SNAP benefits.

        22.     The term “trafficking” is defined at length by 7 C.F.R. §271.2, which states in

pertinent part that trafficking is:

                “(1) The buying, selling, stealing, or otherwise effecting an
                exchange of SNAP benefits issued and accessed via Electronic
                Benefit Transfer (EBT) cards, card numbers and personal
                identification numbers (PINs), or by manual voucher and signature,
                for cash or consideration other than eligible food, either directly,
                indirectly, in complicity or collusion with others, or acting alone;
                (2) The exchange of firearms, ammunition, explosives, or controlled
                substances, as defined in section 802 of title 21, United States Code,
                for SNAP benefits;
                (3) Purchasing a product with SNAP benefits that has a container
                requiring a return deposit with the intent of obtaining cash by
                discarding the product and returning the container for the deposit
                amount, intentionally discarding the product, and intentionally
                returning the container for the deposit amount;
                (4) Purchasing a product with SNAP benefits with the intent of
                obtaining cash or consideration other than eligible food by reselling
                the product, and subsequently intentionally reselling the product
                purchased with SNAP benefits in exchange for cash or consideration
                other than eligible food; or
                (5) Intentionally purchasing products originally purchased with
                SNAP benefits in exchange for cash or consideration other than
                eligible food;
                (6) Attempting to buy, sell, steal, or otherwise affect an exchange of
                SNAP benefits issued and accessed via Electronic Benefit Transfer
                (EBT) cards, card numbers and personal identification numbers
                (PINs), or by manual voucher and signatures, for cash or
                consideration other than eligible food, either directly, indirectly, in
                complicity or collusion with others, or acting alone.”

                See 7 C.F.R. §271.2 (2016)

        23.     While most of 7 C.F.R. §278.6 sets forth a graduated scale for punishment of SNAP

retailers for the sale of ineligible items, trafficking is treated more harshly. Specifically, if a retailer

                                               Page 5 of 11
            Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 6 of 11




is found to be trafficking in SNAP benefits, it (more specifically, the individual(s) who applied for

SNAP participation) is permanently disqualified from participation in the program, and may be

issued a Transfer of Ownership Civil Money Penalty (CMP) of $11,000.00 per violation. FNS

also adds the retailer and its owner(s) and officer(s) to the federal database list of disqualified

persons without notice or opportunity to appeal or be heard.

       24.      In this matter the government maintains that there were two (2) violations.

       25.      The Transfer CMP itself is not immediately assessed against the retailer, but instead

assessed at the time the retail store is sold (regardless of the period of time intervening between

the permanent disqualification and the sale).

       26.      Such are the circumstances of this case. The Plaintiffs have been permanently

disqualified by the Defendant, resulting in damage to the Plaintiffs and a potential future fine.

ERRORS & OMISSIONS ON THE PART OF THE DEFENDANT

       27.      In the instant case, the Plaintiffs did not engage in trafficking in SNAP benefits,

and have defended against the allegations accordingly.

       28.      The Defendant lacks any direct evidence (eye-witness accounts, receipts, or the

like) that trafficking occurred.

       29.      Instead, the Defendant based its disqualification upon data analysis, which is

circumstantial by definition: evidence from which more than one logical conclusion can be

reached.2

       30.      This type of evidence leaves considerable room for misinterpretation of the data,

and erroneous conclusions surrounding the nature of transactions.




2
 This reference is drawn from Chief Counsel Advisory, IRS CCA 200912021, though it is perhaps
the best succinct definition of the term.
                                            Page 6 of 11
         Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 7 of 11




       31.      Each of the transactions set forth in the Charge Letter were categorized and selected

by the Defendant’s ALERT System computer program, which identifies specific transaction types,

including three of which are addressed herein:

             a. “Multiple transactions were made from individual benefit accounts in unusually

                short time frames”; and

             b. “Excessively Large” purchase transactions made from recipient accounts.

       32.      The Department does not have any statistical studies, data analysis, or supporting

evidence to show that either of those categories to the SNAP violation of “trafficking.” In fact,

the Defendants’ Rule 30(b)(6) witness on the ALERT system’s purpose and capabilities, Mr.

Douglas Wilson, has previously testified on multiple occasions that those transaction categories

are merely suspicious, and not in-and-of-themselves, indicative of trafficking.3

       33.      Furthermore, Mr. Wilson, as the Government’s Rule 30(b)(6) witness with the most

knowledge of the ALERT system, indicated that the categories and transactions cannot distinguish

between different SNAP violation types (such as trafficking, issuance of credit, and sale of

ineligible items).

       34.      There is no statistically meaningful correlation between the two transaction

categories and the act of “trafficking,” making it inadmissible and unreliable to prove that

trafficking occurred.

       35.      Despite this, cases using the ALERT system’s categories are referred to FNS’

Investigative Analysis Branch (IAB) for investigation and prosecution.




3
  Mr. Wilson’s Deposition transcripts are the result of other Judicial SNAP reviews pertaining to
trafficking and data analysis. The Plaintiffs will separately produce them to the Defendant, and
present as necessary to this Court. However, attachment to this Complaint would be unnecessary
and redundant.
                                            Page 7 of 11
            Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 8 of 11




          36.     This instant matter was just such a case, referred to IAB Section Chief Mr. Michael

Skaer’s division for evaluation and prosecution. Mr. Skaer was the Section Chief that issued the

permanent disqualification in this case.

          37.     This process is not an impartial one, nor is it unbiased. As a rule, every single case

referred to the IAB for data analysis is charged with trafficking in SNAP benefits.

          38.     Of the thousands of cases handled every year, the IAB makes a finding of

trafficking in nearly all (between 95% and 100% depending upon the section) of the cases. There

is no impartiality in this process. It is an assembly line.

          39.     The Defendant, in this case did little in way of investigation to support its position

that trafficking was more likely than not the cause of trafficking. Keeping in mind that the

Plaintiffs never saw the unredacted Administrative Record prior to filing this suit (this is not an

exhaustive list of the failures on the party of the Defendant’s data analysis):

                  a. The Defendant did not interview the households engaged in the transactions,

                      despite having the ability to do so;

                  b. The Defendant continued to rely upon data comparison with other stores that

                      differ materially in business for a variety of reasons; and

                  c. The Defendant did not conduct any research on household shopping and

                      spending habits, specifically with the effect on participants’ store loyalty, item

                      selection, purchase transaction frequency and transaction sizes.

          40.     At the initial stages of the Administrative Decision, it is the Government’s burden

to prove by a preponderance of the evidence that it is more likely than not that trafficking had

occurred.4



4
    On Judicial Appeal, the burden rests with the Plaintiffs.
                                               Page 8 of 11
            Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 9 of 11




       41.      The Government did not (and does not) have sufficient evidence to meet that

burden, or to link the transactions to trafficking. For purposes of a judicial review, the burden does

switch to the Plaintiff (though it has not gotten that far yet) and for purposes of this matter, the

Plaintiff does bear the burden of proof.

PLAINTIFFS’ ALLEGATIONS

       42.      The Plaintiffs do not have access to the Administrative Record. At no point in this

process have the Plaintiffs been given access to the pertinent records (aside from the Charge Letter,

Initial Disqualification Letter, and Final Agency Decision) relied upon by the Department in its

analysis.

       43.      Furthermore, there have been no decisions made by Administrative Law Judges,

Department Attorneys or other legal-trained individuals who could adequately weigh the evidence

before the Department during the administrative process to date.

       44.      What little Due Process actually exist in this process is borne out only here, at the

Judicial Review stage of the case.

       45.      The Plaintiff’s transactions were bonafide purchases of food items, in exchange for

SNAP benefits as the system was intended.

       46.      The shopping habits of SNAP participants in the store are consistent with the

transactions listed, and the Plaintiffs anticipate such testimony from these households.

       47.      The Plaintiffs’ explanations for the transaction categories, as set forth in their

response to the USDA-FNS Charge Letter, and their Administrative Brief, are consistent with the

actual shopping habits and trends that occur in the store.

       48.      In any case, the Store was not at any point in time, engaged in trafficking SNAP

benefits.



                                            Page 9 of 11
        Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 10 of 11




COUNT I: REQUEST FOR JUDICIAL REVIEW

      49.      The Plaintiffs incorporate and restate each and every paragraph set forth above as

though more fully set forth herein.

      50.      The Plaintiffs, pursuant to 7 U.S.C. §2023 and 7 C.F.R. §279.7 have the right to,

and hereby do request a de novo judicial review of the permanent disqualification issued by the

Defendant.

      51.      The Plaintiffs maintain that they did not traffick in SNAP benefits and ask that the

Court conduct a trial on the merits of the matter, permitting the parties to present testimony and

submit evidence in support of their positions.

      52.      The transaction categories cited by the Defendant are the result of the Plaintiffs’

regular business practices, inventory, location and the SNAP participants’ shopping preferences.

      53.      Furthermore, the Plaintiffs qualified for the issuance of a Civil Money Penalty, but

their request was errantly denied by the Defendant.

      54.      The Defendant’s decisions to both disqualify the store and deny the issuance of a

civil money penalty were both invalid and inaccurate for those reasons set forth above, as well as

such further reasons as may be uncovered during the discovery phase of this matter.

      55.      Accordingly, the permanent disqualification of the Plaintiffs should be reversed,

and the Plaintiffs should be removed from the disqualified persons/store lists maintained within

the Department.

      56.      Furthermore, to the extent that the Plaintiffs incur attorneys’ fees and court costs in

conjunction with this Judicial Appeal, the Defendant should be made to pay such fees and costs.

       WHEREFORE, the Plaintiffs, FIRST BAY STATE GROUP, INC., a Massachusetts

Corporation d/b/a ROSA’S FAMILY MARKET, and JAMAL UDDIN, an Individual, respectfully


                                           Page 10 of 11
         Case 1:20-cv-12242-RWZ Document 1 Filed 12/17/20 Page 11 of 11




ask this Court to conduct a de novo review of this matter, conduct a trial upon the merits of the

Plaintiffs’ case, and enter Judgment reversing the permanent disqualification, as well as awarding

the Plaintiffs any attorney’s fees and court costs they may incur in this matter.

Dated: December 17, 2020                      Respectfully submitted,
                                              /s/Edward P. Harrington
                                              Edward P. Harrington, Esq.
                                              Massachusetts Bar No.: 559482
                                              171 Milk Street, 2nd Floor
                                              Boston, Massachusetts 02109
                                              Telephone:    (617) 423-5959
                                              Fax:          (617) 778-0881
                                              Email: eph@epharringtonlaw.net

                                              -and-

                                              Andrew Z. Tapp, Esq.
                                              Florida Bar Number: 68002
                                              Metropolitan Law Group, PLLC
                                              1971 W. Lumsden Road, #326
                                              Brandon, Florida 33511-8820
                                              Telephone:     (813) 228-0658
                                              Fax:           (813) 330-3129
                                              Email: Andrew@Metropolitan.legal
                                              Application for Pro Hac Vice pending

                                              COUNSEL FOR PLAINTIFFS




                                            Page 11 of 11
